Title: Jonathan Williams, Jr., to the American Commissioners, 18 January 1777
From: Williams, Jonathan Jr.
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen
Nantes Jan. 18. 1777
In your instructions to me you mention another Vessell which Mr. Beaumarchais proposes to send to America with Stores, but I can gain no Information of any such Vessell, Mr. Peltrier tells me he knows nothing about it. There is indeed a Ship (the St. Dominique) which Mr. Peltrier bought at the same time that he bought the mercury, and which he is to load on account of Mr. Monthieu for St. Domingo. If this is the Ship in question I will examine her particularly; she is at present strip’d, and they are taking off her deal Sheathing caulking her &c., so that being full of workmen and just come from a guinea Voyage she appears in her dishabile, but I understand she is only 18 months old and has been but one Voyage. She is not so burdensome as the mercury, but is better calculated for a fast Sailor: from her construction I imagine she will excell in this. The mercury being of a flatter construction, and fuller under her Quarters, will not sail so well upon a wind, but before it or with the Wind upon the Quarter she will sail well. I hear that Mr. Beaumarchais Secretary will be here in a few days from l’orient so perhaps I shall be farther informed from him.
By all the information I have yet obtain’d it appears that the want of provisions and room for so many passengers is the principal Cause of the amphitrites return, if there is any other cause I hope I shall find it out. I am told that they were obliged to lay on the bare decks for want of bedding &c. I thought that passengers always took care of themselves in this particular, but if it is otherwise expected by those who go in the mercury (if you allow any to go) I beg to be informed by return of post, least these preparations should occasion delay.
I have been this morning with Mr. Peltrier and examined two Bales of Cloth, 1 of Baise, and 1 of Hose. I pitch’d upon 4 indifferent numbers, and caused those identical ones to be opened to avoid the possibility of being deceived. I find all in very good order, and as I have before observed very well pack’d except as to bulk, but if you pay Freight by measure I think by having them in future closly pressed, and twice covered without any straw between, a third part of this expence might be saved. Tomorrow I shall examine the Linnens &c.
I inclose a manifest of the Cargo which is full sufficient to load the Ship. Mr. Peltrier fears she will not be able to take all for want of room, it may therefore be well to have no passengers between decks that all the Goods may be crowded in if possible, and accordingly if I receive no orders from you to the Contrary, I shall have all filled.
There is one part of your Instructions the execution of which will be very painfull to me, as I fear it will turn out very little to your or my satisfaction, I mean that which relates to Mr. Pennett. Without making any Enquiry about him, I am continually hearing things to his disadvantage, whether all I hear is well founded or not I can’t determine, but I shall attend particularly to the proof of those stories that affect his probity, before I venture a Report; I therefore beg to be excused on this Head, ’till they are better ascertain’d. The sum of the other part of his Character here, is extravagance, idleness, and ignorance. The splendour of his appearance and pursuit of pleasure seems in some measure to justify the first; but the others may proceed from prejudice. Mr. Morris has been here so short a time that as yet he is little known. I have the honor to be with the greatest Respect Gentlemen Your most obedient Servant
J Williams
The Honble The Deputies of the United States
 
Notations: Mr. Williams Nantes Jany. 18th 1777 / Jonan. Williams to Hon: Deputies U.S. (18 Jany 1777.)
